Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 1of1

 

fusbe SDNY

DOCUMENT
UNITED STATES DISTRICT COURT i HLECTROMNICALLY FILED
SOUTHERN DISTRICT OF NEW YORK ion SIE IS

 

Fetes patient : oe

 

penne eee eee xX
. t
GOJO INDUSTRIES, INC.,
OPINION & ORDER
Plaintiff,
-against-
15 Civ. 2946 (PAC)
INNOVATIVE BIODEFENSE, INC. and
AQUARIUS GLOBAL ENERGY
PARTNERS, LLC
Defendants.
we we eee ee ee eee xX

HONORABLE PAUL A. CROTTY, United States District Judge:

Plaintiff GOJO Industries, Inc. (““GOJO”) moves to stay the action it commenced pending
resolution of a regulatory enforcement action brought by the Food and Drug Administration
(“FDA”) and the Department of Justice (‘DOY’) against Defendant Innovative Biodefense, Inc.
(“IBD”) and its President Colette Cozean. The Court DENIES Plaintiff's motion.

BACKGROUND

GOJO and IBD! manufacture competing hand hygiene products. GOJO claims that IBD
engaged in false advertising and deceptive business practices by representing that IBD’s Zylast
hand sanitizing products are “FDA approved”; and using the FDA logo in its advertising, in
violation of the Lanham Act, 15 U.S.C. § 1125(a), and New York general business law. Compl.,
Dkt. 1. GOJO also alleges that IBD made false and misleading representations to customers about
alcohol-based sanitizers, including GOJO’s Purell hand sanitizing product. Jd. IBD counterclaims,

alleging that GOJO itself engaged in false advertising and deceptive business practices by falsely

 

' Defendant Aquarius Global Energy Partners, LLC was dismissed from this action after agreeing to and complying
with the terms of a Stipulation and Order of Permanent Injunction entered on April 24, 2015. (See Dkts. 28 & 47).
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 2 of 10

claiming Purell is “FDA approved” and/or compliant with the FDA’s Tentative Final Monograph
for Healthcare Antiseptics, using logos from various international health organizations without
their consent, and deliberately designing studies that favor Purell products, in violation of the
Lanham Act and California law. Ans. & Counterclaim, Dkt. 51. IBD also accuses GOJO of
making false or misleading statements about its Zylast sanitizers, including that Zylast products
do not comply with FDA regulations. Id.

GOJO commenced this lawsuit on April 15, 2015. Compl., Dkt. 1. This lawsuit has
lumbered into its fifth year, beset by various discovery disputes and an unsuccessful attempt at
mediation. The parties recently agreed to a deadline of October 17, 2019 for the completion of
expert depositions; and January 6, 2020 for dispositive motions. See Dkt. 238.

The FDA Action

On June 6, 2018, the United States” filed a regulatory enforcement action against IBD and
Cozean (the “FDA Action”) in the U.S. District Court for the Central District of California.
Greenfelder Dec., Dkt. 223, Ex. 3. The Government alleges in its Amended Complaint, filed on
August 27, 2018, that IBD’s Zylast products violate 21 U.S.C. § 331(d) of the Food, Drug, and
Cosmetic Act (““FDCA”) because they meet the statute’s definition for a “new drug” but were sold
without the requisite new drug application, abbreviated new drug application, or investigational
new drug application. fd. at 6-9. The Government seeks only prospective relief; enjoining IBD
and Cozean from continuing to introduce the Zylast products into interstate commerce until they

have removed all statements from their labeling which allegedly cause them to be “new drugs” as

 

? The FDCA specifically authorizes federal district courts to issue injunctions to prevent violations of the Act. 21
U.S.C, § 332. Since the FDA does not have independent litigating authority, imjunction suits are filed on behalf of
the U.S. Government in cooperation with DOJ. See generally PDA Regulatory Procedures Manual, Ch.6-2-4
(2015), available at https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
investigations/compliance-manuals/regulatory-procedures-manual.

2

 
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 3 of 10

defined in the FDCA. dd. at 10.

IBD and Cozean moved to dismiss the Government’s Amended Complaint on September
17, 2018. Greenfelder Dec. Ex. 4. On February 22, 2019, U. S$. District Judge David O. Carter
denied the motion. Greenfelder Supp. Dec., Dkt. 232, Ex. 9. Following denial, the parties agreed
to a deadline of July 30, 2019 for fact and expert discovery, a deadline of October 21, 2019 for
motion cut-off, and a trial date of December 17, 2019. Greenfelder Supp. Dec. Ex. 10.

Plaintiff's Motion to Stay

 

GOJO filed its motion to stay this Southern District of New York action after IBD and
Cozean moved to dismiss the FDA Action, but before Judge Carter denied it. Although Plaintiff
initially sought a stay “pending resolution of the FDA Action,” Pl.’s Mem., Dkt. 222, at 3, Plaintiff
modified its request in Reply to instead seek a “tiered stay” that would terminate either at the end
of the FDA Action, should IBD and Cozean prevail on their motion to dismiss, or six months after
the motion in the FDA Action was denied. Reply, Dkt. 226, at 9. Plaintiff later supplemented its
briefing to update the Court regarding Judge Carter’s denial of IBD and Cozean’s motion to
dismiss the FDA Action. Dkt. 231. In the Supplemental Brief, Plaintiff renews its request that the
Court “stay this case pending the outcome of the FDA Action.” Pl.’s Supp. Mem., Dkt. 231, at 5.
Since Plaintiff's tiered approach is now moot, the Court considers only Plaintiff's request to stay
this action pending “resolution” of the FDA Action.

DISCUSSION
I. Legal Standards
A. Primary Jurisdiction Doctrine
Where an action “requires the resolution of issues which, under a regulatory scheme, have

been placed within the special competence of an administrative body,” the primary jurisdiction

 
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 4 of 10

doctrine may be applicable. in re KIND LLC “Health and All Natural” Litigation, 209 F.Supp.3d
689, 693 (S.D.N.Y. 2016). The primary jurisdiction doctrine aims to promote “proper
relationships between the courts and administrative agencies charged with particular regulatory
duties,” Ellis v. Tribune Television Co., 443 F.3d 71, 81 (2d Cir. 2006) (quoting United States v.
W. Pac. R.R. Co., 352 U.S. 59, 63, 77 S.Ct. 161, 1 L.Ed.2d 126 (1956)), and “to allocate initial
decision-making responsibility between courts and agencies [] to ensure that they do not work at
cross-purposes.” In re KIND LLC, 209 F. Supp. 3d at 693. The doctrine is “rooted in part in
judicial efficiency,” id, (quoting United States y. Philip Morris USA Inc., 686 F.3d 832, 838
(D.C.Cir. 2012)), but “relatively narrow in scope.” Segedie v. Hain Celestial Grp., Inc., No. 14-
CV-5029 NSR, 2015 WL 2168374, at *13 (S.D.N.Y. May 7, 2015) (internal quotation omitted).
Where applicable, “a court defers to the agency for advisory findings and either stays the pending
action or dismisses it without prejudice, being careful not to disadvantage either party.” Petrosino
v. Stearn's Prod., Inc., No. 16-CV-7735 (NSR), 2018 WL 1614349, at #10 (S.D.N.Y. Mar. 30,
2018) (citing Johnson v. Nyack Hosp., 86 F.3d 8, 11 (2d Cir. 1996) (internal quotation omitted)).

Courts deciding whether to apply the primary jurisdiction doctrine in this Circuit consider
four factors:

(1) whether the question at issue is within the conventional experience of judges or

whether it involves technical or policy considerations within the agency's particular

field of expertise; (2) whether the question at issue is particularly within the

agency's discretion; (3) whether there exists a substantial danger of inconsistent

rulings; and (4) whether a prior application to the agency has been made.
Ellis, 443 F.3d at 81. In weighing these factors, the Second Circuit has further instructed courts to

“balance the advantages of applying the doctrine against the potential costs resulting from

complications and delay in the administrative proceedings.” /d. at 83.
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 5 of 10

B. Motion to Stay

Even absent an administrative agency conflict, courts have the authority to stay
proceedings pending the disposition of another case that could affect the outcome. See Goldstein
v. Time Warner N.Y. City Cable Group, 3 F.Supp.2d 423, 437-38 (S.D.N.Y. 1998). Indeed, the
power to stay a proceeding is a discretionary one, “incidental to the power inherent in every court
to control the disposition of the causes on its docket with economy of time and effort for itself, for
counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also Credit Suisse
Sec. (USA) LLC y. Laver, No. 18 CIV. 2920 (AT), 2019 WL 2325609, at *2 (S.D.N.Y. May 29,
2019). Still, “[a] stay is an intrusion into the ordinary processes of administration and judicial
review,” Maldonado-Padilla v. Holder, 651 F.3d 325 , 328 (2d Cir. 2011) (quoting Nken v. Holder,
556 U.S. 418, 433-34 (2009)), to be granted only in “rare circumstances.” Landis, 299 U.S. at
255.

In deciding whether to stay proceedings, courts in this Circuit consider:

(1) the private interests of the [nonmovant] in proceeding expeditiously with the

civil litigation as balanced against the prejudice to the [nonmovant] if delayed; (2)

the private interests of and burden on the [movant]; (3) the interests of the courts;

(4) the interests of persons not parties to the civil litigation; and (5) the public

interest,
Readick v, Avis Budget Grp., Inc., No. 12 CIV. 3988 PGG, 2014 WL 1683799, at *2 (S.D.N.Y.
Apr. 28, 2014) (quoting Kappel v. Comfort, 914 F.Supp. 1056, 1058 (S.D.N.Y.1996)).? “The party

requesting a stay bears the burden of showing that the circumstances justify an exercise of [the

Court’s] discretion.” Nken, 556 U.S. at 433-34,

 

3 Defendant relies instead on a three-factor test articulated in Firepass IP Holdings, Inc. v. Airbus Americas, Inc.,
No. 09-CV-4234 ENV LB, 2011 WL 2650484, at *1 (E.D.NLY. July 6, 2011). Since that test appears limited to the
patent context, see id. (“{d]eciding whether to stay litigation pending PTO reexamination turns on three factors... )
the Court declines to apply it here.
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 6 of 10

Ik. The Primary Jurisdiction Doctrine is Inapplicable

Addressing the primary jurisdiction doctrine test first, all factors weigh against staying this
case. As for the first factor, the claims and counterclaims at issue in this case center on whether
Statements made by the parties were false or misleading, in violation of the Lanham Act and
relevant New York and California laws.* Such claims are routinely identified as properly within
the realm of the judiciary. See In re Frito-Lay N. Am., Inc. Ail Nat. Litig., No. 12-MD-2413 RRM
RLM, 2013 WL 4647512, at *8 (E.D.N.Y. Aug. 29, 2013)(“This case is far less about science than
it is about whether a label is misleading, and the reasonable-consumer inquiry upon which some
of the claims in this case depends is one to which courts are eminently well suited, even well
versed.”); Jones v. ConAgra Foods, Inc., 912 F.Supp.2d 889, 898 (N.D.Cal.2012); see also
Ackerman y. Coca-Cola Co., No. 09-CV— 0395, 2010 WL 2925955, at *14 (E.D.N.Y. July 21,
2010) (“The question whether defendants have violated FDA regulations and marketed a product
that could mislead a reasonable consumer is one courts are well-equipped to handle, and is not an
appropriate basis for invoking the primary jurisdiction doctrine.”); Lockwood v. ConAgra Foods,
Inc., 597 F.Supp.2d 1028, 1035 (N.D.Cal.2009) (“[E]very day courts decide whether conduct is
misleading.”).

The second factor also weighs against a stay because nothing in this action raises an
unresolved question of FDA discretion. Of the four claims and four counterclaims at issue in this
action, only a single claim even arguably turns on an interpretation of FDA law--IBD’s

counterclaim that GOJO made false or misleading statements about its Zylast sanitizers, including

 

4 Generally, to establish a false advertising claim under Section 43(a) of the Lanham Act, a plaintiff must prove: (1)
the defendant made a false or misleading representation; (2) that the representation actually deceived/has capacity to
deceive substantial portion of intended audience: (3) that the deception is material; and (4) that there is a likelihood
of injury. See Johnson & Johnson Vision Care, Inc. v. Ciba Vision Corp., 348 F. Supp. 2d 165, 177-78 (S.D.NLY.
2004),
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 7 of 10

that Zylast products do not comply with FDA regulations, Obviously, a finding in the FDA Action
that IBD’s products do in fact violate the FOCA would substantially undermine IBD’s ability to
argue the falsity of that charge here. But GOJO’s use of this single counterclaim to advocate a
stay on the basis of agency expertise and deference confuses the inquiry. The FDA has already
taken a clear position regarding the legality of IBD’s sales of certain Zyiast products under the
FDCA. This Court is aware of that position and, to the minimal extent that position becomes
relevant to the claims and counterclaims at issue here, will afford it the appropriate level of
deference the law requires. What remains to be decided in the FDA Action, just like here, is in the
hands of a federal district court.

The third and fourth factor also weigh against a stay. ‘There is little to no risk of inconsistent
results because the claims here do not require a finding as to whether IBD’s products violate the
FDCA, the sole issue in the FDA Action. As already noted, this action is brought under the
Lanham Act, not the FDCA, and seven of the eight claims and counterclaims are in no way affected
by the outcome of the FDA Action. As for IBD’s counterclaim, there remains no risk of
inconsistent results between this Court and the FDA, as this Court is aware of the FDA’s settled
position, Regarding the fourth factor, the FDA has made no indication that any additional action
or guidance regarding IBD or hand sanitizer products—beyond seeking an injunction in the FDA
Action—is forthcoming. Thus, awaiting FDA guidance on any issue relating to this action may
mean waiting forever, The Court rejects GOJO’s invocation of the primary jurisdiction doctrine
for an Article IH judicial proceeding as plainly inapplicable.5

Iii. The Kappel Factors Weigh Against a Stay

 

° This case is clearly distinguishable from in re KIND LLC "Healthy & All Natural” Litig., 209 F. Supp. 3d 689, 693
(S.D.N.Y. 2016), a case relied upon by GOJO in support of a stay. In in re Kind LLC, the FDA had already commenced
a rulemaking to address the exact labeling phrase being challenged in the litigation—the meaning of “all natural.” Jd.
at 696. Here, by contrast, there is no indication that guidance by the FDA is in any way contemplated or forthcoming,

7
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 8 of 10

Moving on to assess GOJO’s motion under the Kappel factors, the Court’s finding that the
FDA Action is irrelevant to most of the claims at issue here similarly counsels against granting a
stay, particularly in light of the substantial prejudice facing IBD in further delay.

As the movant, GOJO bears the burden of demonstrating the need for a stay. Notably
absent from its briefing, however, is any articulation of any prejudice it faces—as opposed to the
court or the public—should this action and the FDA Action proceed simultaneously. The sole
harm GOJO points to is damages. According to GOJO, denying a stay risks the “unjust and
incongruous result” that IBD will be awarded damages for lost sales of products in this action
which the FDA Action later determines were not able to be sold. GOJO Mem. at 11-12. But this
argument fails because the feared result will never come to fruition. Even assuming the FDA
prevails in the FDA Action, the FDA seeks only prospective injunctive relief preventing future
sales of certain IBD products until IBD obtains a new drug application, abbreviated new drug
application, or investigational new drug application. Greenfelder Dec. Ex. 3 at 10. The FDA is
not seeking declaratory relief stating that IBD could not sell its products, that IBD’s preducts are
a new drug that could not be sold, or anything similar. Thus, GOJO’s exposure to damage liability
in this Lanham Act action will not be affected.

IBD’s potential prejudice, however, is substantial. The parties in this action are business
competitors, both of whom claim that the other’s marketing practices are deceptive and causing
them commercial harm. And while IBD has stipulated to stop some of its challenged marketing
practices pending resolution of this action, GOJO has not. See Stip. and Order of Prel. Inj. on
Consent, Dkt. 32. Since GOJO’s conduct, alleged to be unlawful and commercially harmful,
continues unrestrained until this action is resolved, IBD’s interest in a speedy resolution of this

action is strong and compelling. Moreover, although a trial date has been set in the FDA Action,
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 9 of 10

trials get postponed and verdicts get appealed. This case is already in its fifth year. Staying this
action pending “resolution” of the FDA Action only increases the already real risk that witnesses’
memories are fading and evidence is becoming stale. See Howard v. Gutterman, 3 B.R. 393, 394
(S.D.N.Y. 1980).

GOJO’s application also fails to account for the prejudice of Hotan Barough. Although
not a party in this action, Barough is a party in a separate lawsuit filed by GOJO in the U.S. District
Court for the Central District of California on August 10, 2017 (Case No. 8:17-cv-01382) (the
“Barough Action”). Matsuishi Decl., Dkt. 225, Ex. E. The claims in the Barough Action largely
mirror the claims at issue here apart from the additional allegation that Barough was acting as
IBD’s agent. Jd, Recognizing this overlap, the court presiding over the Barough Action has stayed
the Barough Action pending resolution of this action. Matsuishi Decl. Ex. F. Thus, granting a stay
in this action risks not only prejudice to IBD, but also to Barough, who cannot defend himself
against GOJO’s claims until this action is definitively resolved.

In light of ali this prejudice, GOJO’s appeals to the public interest (based on a purported
need to defer to agency expertise) and the court’s interest are unavailing. As already noted, a
Judgment on GOJO’s and IBD’s Lanham Act claims in this action will have no effect on the FDA’s
regulatory authority under the FDCA. The implication that the FDA’s interests would somehow
be hindered if a stay is not granted is simply not so.° As for the court’s interest, the absence of
overlapping issues similarly counsels against a stay. See Aukema v. Chesapeak Appalachia, LLC,
839 F. Supp. 2d 555, 559-61 (N.D.N.Y. 2012) (judicial economy not promoted where there is a
lack of common issues between proceedings); Motorola, Inc. v. Abeckaser, No. 07-CV-3963

CPS/SMG, 2009 WL 816343, at *3 (E.D.N.Y. Mar. 26, 2009)(“a court's interest is usually best

 

* It is notable that to date, the Court has not received any indication from the FDA or DOJ that it takes a position on
GOJO’s motion to stay this §.D.N_Y action.
Case 1:15-cv-02946-PAC Document 239 Filed 09/16/19 Page 10 of 10

served by discouraging motions to stay... . Courts have an interest in managing their cases and

efficiently resolving litigation.”).
CONCLUSION

GOJO’s motion to stay this proceeding pending resolution of the FDA Action is DENIED.

The Clerk of the Court is directed to close the motion at Dkt. 221.

Dated: New York, New York SO ORDERED
September fs 2019 Je
if bE Nt

PAUL A. CROTTY
United States District Judge

 

10
